In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-09-00170-CR
____________________

NANCY NGUYEN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 1
Montgomery County, Texas
Trial Cause No. 07-234138




     MEMORANDUM OPINION
           On April 2, 2009, Nancy Nguyen filed a notice of appeal from a sentence imposed on
December 16, 2008.  The notice of appeal was filed with the trial court more than ninety days
from the date of sentencing and outside the time for requesting an extension of time for filing
the notice of appeal.  We notified the parties that the notice of appeal did not appear to have
been timely filed, but did not receive a response.
 
           The Court finds that the notice of appeal was not timely filed.  See Tex. R. App. P.
26.2(a)(2).  No motion for extension of time was timely filed pursuant to Tex. R. App. P.
26.3.  It does not appear that the appellant obtained an out-of-time appeal from the Court of
Criminal Appeals.  The Court finds it is without jurisdiction to entertain this appeal. 
Accordingly, the appeal is dismissed for want of jurisdiction.
           APPEAL DISMISSED.

                                                                                                                                               
                                                                                              HOLLIS HORTON
                                                                                                         Justice


Opinion Delivered July 15, 2009
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.